Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 10-2017-0144882, filed in Korea on 11-01-2017.
Preliminary Amendment
Applicant submitted a preliminary amendment on 8-09-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
Regarding Argument 1, Applicant asserts that Wang dose not disclose “identifying a frame having a predetermined object which is an area including text within an outline” as recited in claim 1. 
Examiner Responses
Regarding Argument 1, Examiner has fully considered the Applicant’s arguments and finds them to be persuasive. However, in light of the amended claim features, a new rejection has been issued with Wang in view of Ohm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2010/0211584 Al) in view of Ohm (US Pub. No. 2017/0300754 A1).
Regarding claim 1, Wang teaches an electronic device comprising: a memory (206); a communicator (104, para. [0032], Wang teaches a communication network coupled to different media sources) configured to receive a video comprising a plurality of frames (304, 402, para. [0052], Wang teaches the device configured to receive a plurality of video frames from a media program); and a processor (204a, 204b) configured to: identify a frame having a predetermined object in the received video (610, 612, para. [0049] [0071], Wang teaches the device that identifies video frames containing a known object), extract information including at least one of text information or image information based on an object included in the identified frame (306, para. [0048], Wang teaches that the input source transmits metadata describing an object), generate metadata based on the extracted information (310, para. [0051], Wang teaches that metadata is created for identified video frames); and store the generated metadata in the memory (312, 530, para. [0052] [0060], Wang teaches that metadata associated with a media program is stored in a database).
	Wang does not teach storing the predetermined object in an outlined area which includes a text description.
	Ohm is also in the field of systems designed to identify and store data related to objects contained in a video stream. Ohm teaches the electronic device configured to generate and store metadata for an object based on extracted text and image information (985, 986, para. [0036], Ohm teaches storing identified object and metadata on one or more storage devices), wherein the predetermined object is an object of an area including text within an outline (para. [0034] [0042], Ohm teaches that a predetermined object may be identified and stored as a bounding box with associated metadata as shown in Figure 2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the combined modality storage medium that is taught by Ohm, to make the invention that identifies and extracts metadata related to objects in video frames (Wang) and stores them as contained objects along with descriptive text information; thus, one of ordinary skilled in the art would be motivated to combine the references since this allows for a video data storage technique that allows a user to intuitively interact and navigate the video content (Ohm, para. [0003]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 6, Wang in view of Ohm teaches the device configured to process, analyze, and store metadata associated with video frames. Wang further teaches the device, wherein the processor is configured to extract an object image included in the frame (308, para. [0049], Wang teaches identifying at least one video frame that depicts an object), and obtain the object information with respect to the extracted object image (310, para. [0051], Wang teaches associating metadata with the identified video frame).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 7, Wang in view of Ohm teaches the device configured to process, analyze, and store metadata associated with video frames. Wang further teaches the device wherein the processor is configured to: extract text itself as information based on the object included in the frame being text, and extract a content that the image refers to based on the object included in the frame being an image (114,530, para. [0068], Wang teaches extracting text information corresponding to video metadata, as exemplified by the table shown in the cited paragraph).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Wang in view of Ohm teaches the device configured to process, analyze, and store metadata associated with video frames. Wang further teaches the device, wherein the processor is configured to generate metadata including at least one among company information, time information, or genre information based on the extracted information (para. [0051], Wang teaches that metadata used to identify a frame includes elapsed time).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Wang in view of Ohm teaches the device configured to process, analyze, and store metadata associated with video frames. Wang further teaches the device, wherein the processor is configured to: detect metadata included in the image, and compare the detected metadata with the extracted information in order to modify the detected metadata (406, para. [0055], Wang teaches that objects in the identified frames are compared to images of objects known to be depicted in order to determine if the object is a match; otherwise the identified metadata must be changed).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Wang teaches the device configured to process, analyze, and store metadata associated with video frames. Wang further teaches the device, wherein the processor is configured to select preferred content based on the stored metadata (408, para. [0058], Wang teaches that the best representation of the search object can be done algorithmically by ranking the images by confidence levels).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 11, Wang teaches a control method of an electronic device comprising: receiving a video comprising a plurality of frames (304, 402, para. [0052], Wang teaches the device configured to receive a plurality of video frames from a media program); identifying a frame having a predetermined object in the received video (610, 612, para. [0049] [0071], Wang teaches the device that identifies video frames containing a known object), extracting information including at least one of text information or image information based on an object included in the identified frame (306, para. [0048], Wang teaches that the input source transmits metadata describing an object), generating metadata based on the extracted information (310, para. [0051], Wang teaches that metadata is created for identified video frames); and storing the generated metadata in the memory (312, 530, para. [0052] [0060], Wang teaches that metadata associated with a media program is stored in a database).
	Wang does not teach storing the predetermined object in an outlined area which includes a text description.
	Ohm is also in the field of systems designed to identify and store data related to objects contained in a video stream. Ohm teaches the control method of an electronic device configured to generate and store metadata for an object based on extracted text and image information (985, 986, para. [0036], Ohm teaches storing identified object and metadata on one or more storage devices), wherein the predetermined object is an object of an area including text within an outline (para. [0034] [0042], Ohm teaches that a predetermined object may be identified and stored as a bounding box with associated metadata as shown in Figure 2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the combined modality storage medium that is taught by Ohm, to make the invention that identifies and extracts metadata related to objects in video frames (Wang) and stores them as contained objects along with descriptive text information; thus, one of ordinary skilled in the art would be motivated to combine the references since this allows for a video data storage technique that allows a user to intuitively interact and navigate the video content (Ohm, para. [0003]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Claims 2, 4, 5, 12, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2010/0211584 Al) in view of Ohm (US Pub. No. 2017/0300754 A1) and further in in view of Tseng (U.S. Patent Pub No. 8,810,599 B1). 
Regarding claims 2 and 12, Wang in view of Ohm teaches the device and method configured to process, analyze, and store metadata associated with video frames.
	Wang in view of Ohm does not teach the device and method which relies on edge detection for identifying objects in a video frame.
	Tseng is also in the field of context-based video analysis. Tseng teaches the device and method, wherein the processor is configured to: detect an edge area from the frame (112, 114, Col. 6 lines 15 -25, Tseng teaches identifying edges of objects in an image), and based on the detected edge area being greater than or equal to a predetermined length, identify that the predetermined object is included (Col. 6, lines 20 - 30, Tseng teaches that if the level of similarity between edges of objects in two images is above a threshold, then the objects are identified as being the same).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating edge detection as taught by Tseng, to make the invention that extracts metadata related to a video source (Wang) and comparing edge differences in objects of neighboring frames (Tseng); thus, one of ordinary skilled in the art would be motivated to combine the references as this would increase ability to differentiate overlapping objects (Tseng, Col. 1).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 4 and 14, Wang in view of Ohm and further in view of Tseng teaches the device and method configured to process, analyze, and store metadata associated with video frames using edge detection algorithms. Tseng further teaches the device and method wherein the processor is configured to compare information extracted from different frames and identify that a content has been changed based on no common information being identified ( Col. 6, lines 20 - 30, Tseng teaches that if the level of similarity between edges of objects in two images is above a threshold, then the objects is identified as being the same; therefore, it reasons that if levels of similarity between two objects are below the threshold, the object has changed or is different).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 5 and 15, Wang in view of Ohm and further in view of Tseng teaches the device and method configured to process, analyze, and store metadata associated with video frames using edge detection algorithms. Ohm further teaches the device, wherein the processor is configured to identify text in the frame to extract information (para. [0068], Ohm teaches recognizing AI tags associated with a video object).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2010/0211584 Al) in view of Ohm (US Pub. No. 2017/0300754 A1) and further in view of Jin (U.S. Patent Pub No. 2016/0036882 Al).
Regarding claims 3 and 13, Wang in view of Ohm teaches the device and method configured to process, analyze, and store metadata associated with video frames.
	Wang in view of Ohm does not teach a device and method configured to merge metadata into a single output.
	Jin is also in the field of video content analysis relating to metadata extraction. Jin teaches the device and method, wherein the processors is configured to generate one metadata by merging (210, para. [0023] [0031], Jin teaches a metadata assembler that merges metadata common to multiple videos clips).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the metadata assembler that is taught by Jin, to make the invention that extracts metadata related to a video source (Wang) and merges content information that is common to multiple frames (Jin); thus, one of ordinary skilled in the art would be motivated to combine the references as this would help solve the problem of low efficiency in serial processing of multiple frames (Jin, para. [0002]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yamamoto (US Pub. No. 2008/0175486 Al) teaches a metadata extracting unit and a character extracting unit displays attribute information when the information area does not change between adjacent frames.
Schmitz (US Pub. No. 2016/0055380 Al) teaches a method for analyzing media assets which including a raw analyzer to produce metadata associated with the plurality of frames.
Chen (US Pub. No. 2008/0187219 Al) teaches a video object segmentation method which takes advantage of edge and color features to improve the accuracy of object detection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664